Citation Nr: 0120507	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-06 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision which determined 
that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for left 
ear hearing loss.


FINDINGS OF FACT

1.  An April 1965 rating decision affirmed an August 1962 
Board decision which denied service connection for left ear 
hearing loss on the basis that the veteran's hearing loss was 
conductive in type, pre-existed service, and was not related 
to noise exposure; the veteran was provided notice of the 
denial of benefits, but he did not appeal.

2.  The private medical evidence added to the record since 
April 1965 showing diagnoses of neurosensory hearing loss and 
sensory hearing loss of the left ear, and that the veteran 
has organic hearing loss with a non-organic component, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the April 1965 rating decision 
affirming denial of service connection for left ear hearing 
loss is new and material and the veteran's claim for service 
connection for that benefit has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1965 rating decision affirmed an August 1962 Board 
decision which denied service connection for left ear hearing 
loss on the basis that the veteran's hearing loss was 
conductive in type, pre-existed service, and was not related 
to noise exposure  Following notification of the denial of 
benefits, the veteran did not submit a timely notice of 
disagreement, and that decision became final.  Thus, the 
issue of service connection for left ear hearing loss may 
only be reopened by submission of new and material evidence.  

The relevant regulation states that new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

When the claim was previously denied, the evidence indicated 
that the veteran's hearing loss was conductive in nature, and 
possibly related to otosclerosis.  The record did not contain 
evidence of noise-related hearing loss.  This was the basis 
for the denial, and that is the issue currently at hand.  See 
Evans v. Brown, 9 Vet. App. 273, 284 (1996).  To be new and 
material, the evidence would have to contain objective 
evidence that the veteran's left ear hearing loss was related 
to noise exposure.

The evidence added to the record since April 1965 includes a 
private treatment report dated in May 1967 that notes 
neurosensory hearing loss of the left ear, a private medical 
statement dated in August 1970 indicating that the veteran 
has organic hearing loss with a non-organic component, and a 
June 1997 treatment report that includes a finding of sensory 
hearing loss of the left ear.  The evidence received since 
the previous denial demonstrates that the record now contains 
medical evidence showing noise-related hearing loss.  Because 
the record did not previously contain such evidence, the 
private medical records are new and material as they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
left ear hearing loss is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for left ear hearing 
loss has been reopened.


REMAND

The veteran's service medical records show no complaint or 
treatment for hearing loss, and his entrance and separation 
examinations show no hearing loss.  Documentation associated 
with the claims file, but not part of the veteran's service 
medical records, shows the veteran complaining of and seeking 
treatment for left ear hearing loss during his period of 
service in March 1955.  The impression was severe conductive 
deafness in his left ear with undetermined cause.

In a VA audio examination given to the veteran in September 
1961, the examiner found the veteran to have partial 
conductive deafness in his left ear, hypertrophy of 
turbinates, and oral sepsis.  In an October 1961 follow-up to 
this examination, the examiner indicated his opinion that the 
veteran's left ear otosclerosis with conductive hearing loss 
was not related to noise exposure.

In April 1965, the veteran submitted an opinion from a 
private physician, Dr. R. Mir, indicating that the veteran 
had a loss of hearing in his left ear from an undetermined 
cause. 

A private treatment report dated in May 1967 noted 
neurosensory hearing loss of the left ear.  A private medical 
statement dated in August 1970 indicated that the veteran has 
organic hearing loss with a non-organic component.

Documentation was submitted from the Industrial Commission of 
Puerto Rico from November 1990 indicating that the veteran 
was found to have a disability equivalent to the loss of 
69.3% hearing in his left ear.

A private audiology examination of the veteran in June 1997 
found the veteran to have profound sensory hearing loss in 
his left ear.  VA treatment notes submitted from July 1997 
through April 1998 indicate total deafness in the veteran's 
left ear and an MRI showed no ear pathology.

At his hearing in October 1999, the veteran testified that he 
had no hearing loss prior to entering service, and that he 
experienced problems with his left ear during service after 
being exposed to noise associated with firing high caliber 
weapons.  He indicated that he sought treatment during 
service at Andrews Air Force Base, but took an early 
discharge before he completed his treatment.  He further 
stated that he had an operation on his left ear in 
approximately 1959.

The veteran has also testified that he has been found 
disabled by the Social Security Administration (SSA), based 
in part on his hearing loss.  All medical records considered 
by the SSA in the determination that the veteran was disabled 
are relevant evidence and must be obtained.

After obtaining those records, and any other relevant records 
identified by the veteran, the veteran should be examined by 
a VA audiologist.  The examiner should review the complete 
records, as summarized above, and provide an opinion as to 
whether or not any current left ear hearing loss is 
attributable to otosclerosis, acoustic trauma, or both, and 
the likelihood that the veteran's left ear hearing loss had 
its onset during his period of service.  

VA is obligated under the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. § 5103A (West Supp. 2001), to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  This 
assistance includes the duty to obtain relevant records and 
to provide a medical examination or obtain a medical opinion 
when such examination or opinion is necessary to make a 
decision on the claim.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)) are fully complied with 
and satisfied. 

2.  The RO must make the necessary 
arrangements in order to obtain and 
associate with the claims folder copies 
of all the medical records considered by 
the SSA in their determination that the 
veteran was disabled.  Any other 
relevant records identified by the 
veteran should also be obtained.

3.  Following the above, the veteran 
should be examined by a VA audiologist 
who has reviewed the complete medical 
records in this case.  The examiner must 
provide an opinion as to whether it is 
likely, unlikely, or as likely as not 
that the veteran's current left ear 
hearing loss had its onset during his 
period of service.  The examiner must 
provide an opinion as to whether or not 
any current left ear hearing loss is 
attributable to otosclerosis, acoustic 
trauma, or both.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to preparation of the 
report.  The examiner is specifically 
directed to review the above summary of 
the medical record as well as the records 
referred to above.  The report of 
examination should include complete 
rationale for the conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the physician's report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000). 

Thereafter, the RO should readjudicate the veteran's claim 
for entitlement to service connection for left ear hearing 
loss.  If the outcome is not favorable to the veteran, he 
and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

